          Case 6:16-cr-06128-FPG Document 86 Filed 04/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                Case # 16-CR-6128-FPG

v.                                                              DECISION AND ORDER


SHAREEF McCRAY,

                                                 Defendant.


                                          INTRODUCTION

        On January 6, 2021, the Court issued a Decision and Order, ECF No. 84, denying

Defendant Shareef McCray’s Motion for Compassionate Release, ECF No. 78. On February 1,

2021, Defendant filed a pro se motion asking the Court to reconsider that denial and to appoint

counsel. ECF No. 39. Defendant argues that reconsideration is warranted on several grounds. First,

he cites rising case numbers at Federal Correctional Institution Allenwood Low (“Allenwood

Low”), including in his housing unit. ECF No. 85 at 3-5. Second, Defendant alleges that staff at

Allenwood Low have failed to manage his medical conditions well because, inter alia, they have

“struggle[ed] to diagnosis his respiratory illness,” failed to refer him to an “outside specialist,” and

failed to test him for diabetes for over a year. Id. at 5-6. These alleged failures, Defendant argues,

“do[ ] not inspire faith that it will adequately address defendant’s current medical needs, or his

future ones.” Id. at 9. Finally, Defendant alleges that Allenwood Low’s “lockdown status . . . since

April 1, 2020” has resulted in the facility “not allowing any outside yard time for exercise” which,

combined with “overeating,” has resulted in Defendant “cross[ing] the threshold of being pre-

diabetic, if not a full blown diabetic.” Id. at 6.

        Defendant also argues that the Court did not consider (1) the fact that he could be released

to a halfway house as soon as March or April 2022, despite his March 22, 2023 projected release
                                                     1
            Case 6:16-cr-06128-FPG Document 86 Filed 04/19/21 Page 2 of 4




date; or (2) Defendant’s willingness “to be placed on electronic monitoring as long as this Court

deems appropriate.” ECF No. 85 at 12.

         The Court has reviewed Defendant’s motion for reconsideration, ECF No. 85, and

considered these arguments. For the reasons set forth below, Defendant’s motion for

reconsideration is DENIED.

                                                  DISCUSSION

         The standard for granting a motion for reconsideration is strict, and reconsideration
         will generally be denied unless the moving party can point to an intervening change
         in controlling law, the availability of new evidence, or the need to correct a clear
         error or prevent manifest injustice. A motion for reconsideration may not be used
         to advance new facts, issues or arguments not previously presented before the
         Court, nor may it be used as a vehicle for relitigating issues already decided by the
         Court.
United States v. Sharif, No. 3:13-cr-172 (SRU), 2020 U.S. Dist. LEXIS 205980, at *1 (D. Conn.

Nov. 4, 2020) (internal citations and quotation marks omitted).

         Here, Defendant does not present any change in controlling law. He asks the Court to

reconsider its decision because COVID-19 case numbers at Allenwood Low have allegedly

increased; because the facility has not adequately cared for his medical needs; and because the

Court did not consider Defendant’s home confinement release date or the possibility of placing

him on electronic monitoring. 1 ECF No. 85 at 3-12.


1
   The Court assumes, without deciding, that it could order home confinement-like conditions for Defendant’s
supervised release. See 18 U.S.C. § 3582(c)(1)(A) (allowing courts to “impose a term of . . . supervised release with .
. . conditions that does not exceed the unserved portion of the original term of imprisonment”); see also United States
v. Brooks, No. 07-CR-20047, 2020 WL 2509107, at *6 (C.D. Ill. May 15, 2020) (granting compassionate release and
imposing “home confinement” as a condition of release). Confining Defendant to his home for almost a year, however,
where he would not have access to the BOP’s rehabilitative programing, would fundamentally alter his sentence in a
manner that is inconsistent with the Section 3553(a) factors. See 18 U.S.C. § 3553(a)(2)(D) (requiring the Court to
consider “the need for the sentence imposed . . . to provide the defendant with needed educational or vocational
training, . . . or other correctional treatment in the most effective manner”). Defendant claims that his access to
programing has been “limited” because of pandemic-related lockdowns. ECF No. 71 at 14. Further, the risk of
contracting COVID-19 is present outside prison as well. See United States v. Veras, No. 19-CR-10, 2020 WL 1675975,
at *4 (M.D. Pa. Apr. 6, 2020) (“[T]he potential for exposure exists anywhere in the community, not just in jail....”).


                                                          2
         Case 6:16-cr-06128-FPG Document 86 Filed 04/19/21 Page 3 of 4




       In its Decision and Order denying compassionate release, the Court considered “whether

the Section 3553(a) factors supporting Defendant’s original sentence outweigh the extraordinary

and compelling reasons warranting compassionate release, and, in particular, whether

compassionate release would undermine the goals of the original sentence.” ECF No. 84 at 3-4

(citation & internal quotation marks omitted). In reaching the conclusion that Defendant was not

entitled to compassionate release, the Court noted that Defendant’s release date was not until

March 22, 2023—still approximately two years away. Id. at 5. Despite Defendant’s arguments

regarding inadequate medical care, the Court’s findings noted that a 2020 health examination

“revealed that Defendant’s health prognosis [was] ‘good’ and that he has a normal life

expectancy.” Id. (citing ECF No. 82 at 2). Furthermore, the Court noted that the only documented

respiratory condition Defendant has is a dust allergy. Id. at 4. The CDC has not identified

Defendant’s alleged condition—allergies—as a condition known to increase an individual’s risk

of severe illness from COVID-19. See Groups at Higher Risk for Severe Illness, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited Apr. 13, 2021). There remains no documentation of any other respiratory conditions—

or even what potential respiratory condition or conditions Defendant might suffer from. ECF No.

84 at 4; ECF No. 85 at 5-7.

       Defendant’s argument that he has diabetes is speculative, just as it was at the time of the

Court’s January 6, 2021 Decision & Order. See ECF No. 85 at 5-6 (“[D]efendant has a genetic

disposition for diabetes because both his parents had diabetes”; “[D]efendant believes he has

crossed the threshold of being pre-diabetic, if not a full blown diabetic.”). Even assuming

Defendant now has diabetes, a reduction in his sentence would still be inconsistent with the 18

U.S.C. § 3553(a) sentencing factors. See United States v. Johnson, No. 17 Cr. 212 (NRB), 2020



                                                3
         Case 6:16-cr-06128-FPG Document 86 Filed 04/19/21 Page 4 of 4




U.S. Dist. LEXIS 220504, at *3-4 (S.D.N.Y. Nov. 24, 2020) (denying reconsideration where

defendant’s pre-diabetes progressed to Type 2 diabetes, because the court had already considered

defendant’s health conditions and COVID-19 positivity rates at his prison facility, and the change

in defendant’s diabetes diagnoses failed to outweigh the 18 U.S.C. § 3553(a) sentencing factors).

       Similarly, the alleged increase in positivity rate at Allenwood Low does not alter the

Court’s calculus. While Defendant’s motion does allege rising case numbers, recent BOP data

suggests that the infection rate has been brought under control. See COVID-19 Coronavirus,

FEDERAL BUREAU OF PRISONS, http://www.bop.gov/coronavirus/ (last visited April 13,

2021). According to the Bureau of Prisons, as of April 13, 2021, Allenwood Low had zero inmates

with confirmed active cases of the virus and zero staff members with confirmed active cases. Id.

In any event, even assuming there were an active, uncontained outbreak, that fact would not

outweigh the § 3553(a) factors that supported, and continue to support, Defendant’s sentence.

                                        CONCLUSION

       Accordingly, Defendant’s motion for reconsideration is DENIED.

       IT IS SO ORDERED.

Dated: April 19, 2021
       Rochester, New York
                                                    ______________________________________
                                                    HON. FRANK P. GERACI, JR.
                                                    Chief Judge
                                                    United States District Court




                                                4
